DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7, 8, 10, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Irschara et al 20140368651 (hereinafter Irschara) in view of Kroeger 20200005489.
Regarding claim 1, Irschara discloses a method, comprising: capturing first data with a first sensor and second data with a second sensor in a multi-sensor tracking system, the first and second data corresponding to a path of an object (sensor scans, see figs. 3 and 4, [0027], [0041]), wherein each of the sensors has a set of initial parameters (initial orientations, see [0021], [0040]); generating a first initial object track using the first data and the first initial parameters and a second initial object track using the second data and the second initial parameters (camera path, laser scanner path, location sensor path, see figs. 3-5, [0027], [0041]); matching the first and second initial 
Irschara does not specifically disclose wherein each of the sensors has a set of initial parameters associated therewith stored to memory; and  
storing the first optimized parameters to the memory for generating further first initial object tracks using further first data captured with the first sensor and the first optimized parameters without manual intervention to the first sensor.
In a similar field of endeavor, Kroeger discloses a method comprising: capturing first sensor data with a first sensor and second sensor data with a second sensor (operation 102, 202, see figs. 1-2, [0020], [0034], [0053], [0067], [0097]), wherein each of the sensors has a set of initial parameters associated therewith stored to memory (storing intrinsic and extrinsic information, see [0064]);
matching the first and second sensor data to determine a degree of correspondence therebetween (operations 112-150, 210-250, see figs. 1-2, [0022]-[0024], [0036]-[0037], [0097], [0099]);
calculating first optimized parameters for the first sensor (operation 152, 252, optimizing cameras with constraints, see figs. 1-2, [0028], [0045]); and 

	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kroeger with the system of Irschara by storing the extrinsic and intrinsic parameters associated with the sensors (e.g., position, roll, yaw, tilt, focal length, lens distortion characteristics…) and optimizing the extrinsic and/or intrinsic parameters based on a comparison between first and second sensor images to identify sensor misalignment, for the benefit of generating a trajectory. 
Regarding claim 2 as applied to claim 1, Irschara further discloses calculating second optimized parameters for the second sensor, wherein, when a second optimized object track is calculated using the second data and the second optimized parameters, the first and second optimized object tracks have a higher degree of correspondence therebetween than the first and second initial object tracks (recalibrate the miscalibrated sensor based on verifying calibration or determining miscalibration between the sensors, see figs. 3-5, [0026]-[0027], [0040], [0045]).
Regarding claim 3 as applied to claim 2, Irschara further discloses projecting the first and second object tracks into a global coordinate system (see [0043], [0047]). 
claim 4 as applied to claim 3, Irschara further discloses fusing the first and second object tracks into a fused object track; and outputting the fused object track to an end user (see [0019], [0062]).
Regarding claim 5 as to claim 1, Irschara further discloses wherein the first sensor has an associated first tracking unit storing the first initial parameters and processing the first data with the first initial parameters to generate the first initial object track (see [0024], [0027]). Kroeger further discloses wherein the method further comprises returning the first optimized parameters to the tracking unit (storing intrinsic and extrinsic information, see [0064]); and storing the first optimized parameters on the first tracking unit for calculating future object tracks (storing intrinsic and extrinsic information, see figs. 1, 2, 5-7, [0064], [0075]).
Regarding claim 7 as applied to claim 1, Irschara further discloses calculating the first initial object track in a first local coordinate system and the second initial object track in a second local coordinate system (camera path, laser scanner path, location sensor path, see figs. 3-5, [0023]-[0025], [0027], [0041]). 
Regarding claim 8 as applied to claim 1, Irschara further discloses wherein a central processing unit stores the first and second initial parameters and receives the first and second data directly from the first and second sensors (see figs. 3-4, [0021], [0023]-[0025]). 
Regarding claim 10 as applied to claim 2, Irschara further discloses defining a cost function for minimizing positional residuals between the first and second initial object tracks (adjust data captured by a sensor in order to verify maintained calibration or adapt to mis-calibration, see [0026]).
claim 15 as applied to claim 1, Irschara further discloses wherein the object is any one of a golf ball, a baseball, a soccer ball or a football (projectiles moving in space, wherein a football, baseball, or soccer ball generally is a projectile that moves in space, [0033]).
	Regarding claim 16 as applied to claim 1, Irschara further discloses wherein the first and second initial object tracks do not overlap in time (see [0041]).  
	Regarding claim 17 as applied to claim 1, Irschara further discloses wherein certain of the first initial parameters are excluded from optimization (initial orientations, see [0021], [0040]). 
	Regarding claim 18 as applied to claim 1, Irschara further discloses wherein the second sensor is a reference sensor to which the first sensor is calibrated (see figs. 3-5, [0026]-[0027], [0040]).  
	Regarding claim 19, Irschara discloses a system (see fig. 4), comprising: 
a central processing arrangement (404, see fig. 4, [0027]) in communication with a first sensor and a second sensor in a multi-sensor tracking system (108, 202,112, see fig. 4, [0027]), the central processing arrangement receiving first data from the first sensor and second data from the second sensor, the first and second data corresponding to a path of an object (sensor scans, see figs. 3 and 4, [0027], [0041]), wherein each of the sensors has a set of initial parameters (initial orientations, see [0021], [0040]), the central processing arrangement generating a first initial object track using the first data and the first initial parameters and a second initial object track using the second data and the second initial parameters (camera path, laser scanner path, location sensor path, see figs. 3-5, [0027], [0041]), the central processing arrangement matching the 
Irschara does not specifically disclose wherein each of the sensors has a set of initial parameters associated therewith stored to memory; and  
The central processing arrangement storing the first optimized parameters to the memory for generating further first initial object tracks using further first data captured with the first sensor and the first optimized parameters without manual intervention to the first sensor.
In a similar field of endeavor, Kroeger discloses a method comprising: capturing first sensor data with a first sensor and second sensor data with a second sensor (operation 102, 202, see figs. 1-2, [0020], [0034], [0053], [0067], [0097]), wherein each of the sensors has a set of initial parameters associated therewith stored to memory (storing intrinsic and extrinsic information, see [0064]);
matching the first and second sensor data to determine a degree of correspondence therebetween (operations 112-150, 210-250, see figs. 1-2, [0022]-[0024], [0036]-[0037], [0097], [0099]);

a central processing arrangement storing the first optimized parameters to the memory (see [0064]) for generating first initial object tracks using further first data captured with the first sensor and the first optimized parameters without manual intervention to the first sensor (see figs. 1-2 and 6-8, generate a trajectory based at least in part on updated calibration data, [0059], [0075], [0084]-[0085], [0103], [0122]-[0123]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kroeger with the system of Irschara by storing the extrinsic and intrinsic parameters associated with the sensors (e.g., position, roll, yaw, tilt, focal length, lens distortion characteristics…) and optimizing the extrinsic and/or intrinsic parameters based on a comparison between first and second sensor images to identify sensor misalignment, for the benefit of generating a trajectory.
	Regarding claim 20 as applied to claim 19, Irschara further discloses a first tracking unit associated with the first sensor, the first tracking unit storing the first initial parameters and processing the first data with the first initial parameters to generate the first initial object track (see figs. 3 and 4, [0024], [0027]).
	Regarding claim 21 as applied to claim 1, Irschara as modified by Kroeger discloses the claimed invention. Kroeger further discloses recalibrating the first sensor without manual intervention to the first sensor by updating the first initial parameters (operation 152, 252, optimizing cameras with constraints, see figs. 1-2, [0028], [0045], [0075]) with the first optimized parameters capturing the further first data with the first .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Irschara et al 20140368651 (hereinafter Irschara) in view of Kroeger 20200005489 as pplied to claim 1 above, and further in view of Zhong et al 20190120955 (hereinafter Zhong).
Regarding claim 9 as applied to claim 1, Irschara discloses the claimed invention. Irschara further discloses wherein one of the first and second sensors is an imager (see fig. 4). However, Irschara as modified by Kroeger does not disclose either one of the first and second sensors is a radar. In the same field of endeavor, Zhong discloses object tracking in a system comprising an imager and a radar (see figs. 1 and 2, [0037]-[0038], [0055], [0080]). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Irschara with Zhong by using a imager and radar to acquire video and radar data, as disclosed by Zhong, for the benefit of performing camera radar alignment.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, as applied to claim 10, the instant invention discloses .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ru et al 10,732,262 discloses an apparatus and method for detecting alignment of sensor in an automotive detection system.
Blaes et al 20190293756 discloses sensor calibration.
Zeleny et al 20190072646 discloses a blockage detection system for use in a automotive radar sensor system.
Kim 20160187466 discloses radar alignment and method of controlling the same.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648